Opinion issued December 4, 2018




                                  In The

                          Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                          NO. 01-18-00365-CV
                          NO. 01-18-00406-CV
                          NO. 01-18-00407-CV
                         ————————————
             SAN JACINTO RIVER AUTHORITY, Appellant
                                    V.
  MICHAEL A. BURNEY, GINGER R. BURNEY, CHARLES A. CASEY,
    MAUREEN S. CASEY, JOHN M. DANIEL, CAROLYN F. DANIEL,
 ROBERT C. MILES, SHERRY K. MILES, JACK L. NOWLIN, LINDA S.
  NOWLIN, BARRY L. SHEPHERD, BECKY A. SHEPHERD, CHARLES
 H.F. WHERRY, DIANE S. WHERRY, RODNEY M. WOLF, AND NANCY
                       L. WOLF, Appellees
                                  * * *

             SAN JACINTO RIVER AUTHORITY, Appellant
                                    V.
  CHARLES J. ARGENTO, KATHARINE ARGENTO, KRISTOFER D.
BUCHAN, MELISSA BUCHAN, BRANDON BURGESS, DIANE BURGESS,
 JEFF ENSLEY, ANNE ENSLEY, JOHN FAULKINBERRY, LAURIE D.
FAULKINBERRY, JOHN R. FREEMAN, BARBARA FREEMAN, KURT V.
 HUSEMAN, DEBBIE L. HUSEMAN, WILLIAM E. LANGE, JENNIFER
 WOOD LANGE, DAVID L. MILLER, SALLY T. MILLER, WILLIAM J.
  NAPIER, JR., CHRISTINE D. NAPIER, JAMES L. REVEL, LOUISE W.
 REVEL, BERNARD F. RYAN, CECILIA M. RYAN, DANA M. STEGALL,
    DANNY C. STEGALL, TODD R. SUMNER, AND KIMBERLY A.
                       SUMNER, Appellees
                                    * * *

               SAN JACINTO RIVER AUTHORITY, Appellant
                                       V.
     VICENTE MEDINA, ASHLEY MEDINA, AND ARIS ANTONIOU,
                          Appellees


              On Appeal from the 151st and 157th District Courts
                           Harris County, Texas
        Trial Court Case Nos. 2018-10744, 2018-10787, and 2018-10478


                                 OPINION

      During Hurricane Harvey, the San Jacinto River Authority released water

from Lake Conroe into the San Jacinto River. Owners of homes that flooded in

Kingwood, Texas have sued the River Authority in the district courts of Harris

County, seeking compensation for their inverse-condemnation and statutory

takings claims. The River Authority filed Rule 91a motions to dismiss these three

substantively identical lawsuits, which were denied. The River Authority now

seeks interlocutory review.

      Because the Legislature has given the Harris County civil courts at law

exclusive jurisdiction over inverse-condemnation claims, the district courts lack

                                       2
subject-matter jurisdiction over those claims. The district courts do, however, have

subject-matter jurisdiction over the homeowners’ statutory takings claims, and we

affirm the denials of the motions to dismiss on grounds of governmental immunity,

because the homeowners have pleaded sufficient facts to demonstrate that the

takings claims have a basis in law and fact.

                                   Background

      The San Jacinto River Authority is a water conservation and reclamation

district created in 1937.1 Its functions include providing for the control, storage,

preservation, distribution, conservation, and reclamation of water, including

floodwater.2 The River Authority also may control, abate, or change any shortage

or harmful excess of water.3

      In 1973, the River Authority constructed a dam across the West Fork of the

San Jacinto River, resulting in the formation of a reservoir named Lake Conroe.

The River Authority now operates the dam and other infrastructure at Lake

Conroe.

1
      Act of May 12, 1937, 45th Leg., R.S., ch. 426, § 1, 1937 Tex. Gen. Laws
      861, 861 (creating the San Jacinto River Conservation and Reclamation
      District); see also Act of May 14, 1951, 52nd Leg., R.S., ch. 366, § 1,
      1951 Tex. Gen. Laws 617, 617 (renaming the District the “San Jacinto River
      Authority”).
2
      TEX. CONST. art. XVI, § 59; TEX. WATER CODE § 51.121(b)(l), (3).
3
      TEX. WATER CODE § 51.121(b)(5).

                                          3
      The homeowners in these interlocutory appeals allege that during Hurricane

Harvey in late August 2017, the River Authority released rising water from Lake

Conroe into the West Fork of the San Jacinto River, causing or exacerbating the

downstream flooding of their homes in Kingwood. They allege three causes of

action against the River Authority: inverse condemnation of their real and personal

property; inverse condemnation by an “inundation, flood, flowage or drainage

easement” over their property; and a statutory takings claim under Government

Code section 2007.021. The only difference among the claims of the various

homeowners at this stage is the varying physical location of their real property, and

that factor is not a material difference for purposes of any of the legal issues

presented by these interlocutory appeals. Many similar suits have been filed and

currently are pending in various Harris County trial courts, including the county

civil courts at law.

      In these particular cases, the River Authority filed Rule 91a motions to

dismiss the lawsuits as lacking any basis in law or fact. As a political subdivision

of the state,4 it asserted governmental immunity as a ground for dismissal. The trial




4
      Act of May 12, 1937, 45th Leg., R.S., ch. 426, §§ 2–3, 1937 Tex. Gen. Laws
      861, 861–62.

                                         4
courts denied the motions. On appeal,5 the River Authority raises two issues. In the

first issue, raised for the first time on appeal, it contends that the Harris County

district courts lack subject-matter jurisdiction over the inverse-condemnation

claims because exclusive jurisdiction belongs to the Harris County civil courts at

law. In the second issue, the River Authority asserts that the homeowners failed to

allege sufficient facts to establish the elements of a takings claim and thereby

demonstrate a waiver of immunity.

                                      Analysis

I.    Subject-matter jurisdiction over Harris County inverse-condemnation
      claims

      Subject-matter jurisdiction is essential to a court’s authority to decide a case,

cannot be waived, and may be raised for the first time on appeal.6

      A. Inverse condemnation

      The River Authority asserts for the first time on appeal that the Harris

County district courts lack jurisdiction over the inverse-condemnation claims

because the Harris County county civil courts at law have exclusive subject-matter




5
      TEX. CIV. PRAC. & REM. CODE § 51.014(a)(8). Interlocutory appeals with
      substantively identical issues are currently pending in the Fourteenth Court
      of Appeals.
6
      Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–45 (Tex.
      1993).

                                          5
jurisdiction over such claims pursuant to Government Code subsection 25.1032(c).

That statute provides:

             A county civil court at law has exclusive jurisdiction in Harris
      County of eminent domain proceedings, both statutory and inverse, if
      the amount in controversy in a statutory proceeding does not exceed
      the amount provided by Section 25.0003(c) in civil cases.
      Notwithstanding Section 21.013, Property Code, a party initiating a
      condemnation proceeding in Harris County may file a petition with
      the district clerk when the amount in controversy exceeds the amount
      provided by Section 25.0003(c). The amount in controversy is the
      amount of the bona fide offer made by the entity with eminent domain
      authority to acquire the property from the property owner voluntarily.

      Inverse-condemnation claims and statutory condemnation claims are distinct

categories of eminent-domain proceedings.7 A statutory eminent-domain or

condemnation proceeding under the Property Code involves the government’s

acquisition of real property.8 An inverse-condemnation action is a constitutional

claim in which the property owner asserts that an entity with eminent-domain

power intentionally performed acts that resulted in a “taking” of the property for

public use, without formally condemning the property.9 A claimant seeking

recovery for inverse condemnation must prove that the governmental entity


7
      State v. Momin Props., Inc., 409 S.W.3d 1, 10 (Tex. App.—Houston [1st
      Dist.] 2013, pet. denied).
8
      See TEX. PROP. CODE. §§ 21.011–.025; Momin Props., 409 S.W.3d at 10.
9
      See, e.g., Tarrant Reg’l Water Dist. v. Gragg, 151 S.W.3d 546, 554 (Tex.
      2004).

                                        6
intentionally took or damaged property for public use, or that the governmental

entity was substantially certain that would be the result.10 Unlike inverse-

condemnation claims,11 a statutory condemnation proceeding requires an entity

with eminent-domain authority to make a bona fide offer to acquire the property

from the owner voluntarily.12

      Generally, Texas district courts and county courts at law have concurrent

jurisdiction in eminent-domain cases.13 Harris County is an exception. Before

September 1, 2015, county civil courts at law had exclusive jurisdiction of all

eminent-domain proceedings in Harris County. The former statute provided: “A

county civil court at law has exclusive jurisdiction in Harris County of eminent

domain proceedings, both statutory and inverse, regardless of the amount in

controversy.”14 For cases filed on or after September 1, 2015, the Legislature




10
      Harris Cty. Flood Control Dist. v. Kerr, 499 S.W.3d 793, 799 (Tex. 2016).
11
      See id. at 799–803 (discussing elements of inverse-condemnation claim).
12
      TEX. PROP. CODE §§ 21.0113, 21.012(b)(6), 21.047(d).
13
      Id. § 21.001 (“District courts and county courts at law have concurrent
      jurisdiction in eminent domain cases.”).
14
      Act of May 15, 1989, 71st Leg., R.S., ch. 445, § 1, 1989 Tex. Gen. Laws
      1605, 1606 (amended 1991, 2011, 2015) (current version at TEX. GOV’T
      CODE § 25.1032(c)).

                                       7
modified the subject-matter jurisdiction of Harris County courts with respect to

eminent-domain cases by amending subsection 25.1032(c) as follows:

             A county civil court at law has exclusive jurisdiction in Harris
      County of eminent domain proceedings, both statutory and inverse, if
      the amount in controversy in a statutory proceeding does not exceed
      the amount provided by Section 25.0003(c) in civil cases.
      Notwithstanding Section 21.013, Property Code, a party initiating a
      condemnation proceeding in Harris County may file a petition with
      the district clerk when the amount in controversy exceeds the amount
      provided by Section 25.0003(c). The amount in controversy is the
      amount of the bona fide offer made by the entity with eminent domain
      authority to acquire the property from the property owner voluntarily
      [regardless of the amount in controversy].15

      The River Authority contends that this statute gives the Harris County civil

courts at law exclusive subject-matter jurisdiction over the inverse-condemnation

claims. In response, the homeowners assert that under the 2015 amendment, the

Harris County district courts have subject-matter jurisdiction over their inverse-


15
      Act of May 19, 2015, 84th Leg., R.S., ch. 462, § 1, 2015 Tex. Gen. Laws
      1777, 1777 (codified at TEX. GOV’T CODE § 25.1032(c)); see id. §§ 2, 3,
      (making change in law effective only for eminent-domain proceedings for
      which petition was filed on or after September 1, 2015). The amount-in-
      controversy limit in Government Code section 25.0003(c)(1) is $200,000.
      Property Code section 21.013 governs venue for condemnation proceedings.
      It establishes that the “venue of a condemnation proceeding is the county in
      which the owner of the property being condemned resides if the owner
      resides in a county in which part of the property is located,” and otherwise,
      “the venue of a condemnation proceeding is any county in which at least part
      of the property is located.” TEX. PROP. CODE § 21.013(a). The Property Code
      further provides: “Except where otherwise provided by law, a party initiating
      a condemnation proceeding in a county in which there is one or more county
      courts at law with jurisdiction shall file the petition with any clerk
      authorized to handle such filings for that court or courts.” Id. § 21.013(b).
                                        8
condemnation claims—and that the Harris County civil courts at law do not have

exclusive subject-matter jurisdiction—because in this case “there is no statutory

proceeding under the Texas Property Code and there is no bona fide offer at all,

much less one for less than $200,000.00, both of which are prerequisites for

invoking     exclusive     County      Court     at    Law     jurisdiction”     under

subsection 25.1032(c).16

      We disagree with the homeowners’ interpretation. Before the 2015

amendment, Harris County civil courts at law had exclusive jurisdiction over all

eminent-domain proceedings, both statutory and inverse. The 2015 amendment

altered the exclusivity of the jurisdiction of the county civil courts at law under the

prior law by carving out an exception that applies “if the amount in controversy in

a statutory proceeding does not exceed the amount provided by Section 25.0003(c)

16
      In supplemental briefing filed at our request, the homeowners also rely on
      legislative history to inform the interpretation of the statute, in the form of
      various bill analyses. See 2015 Texas House Bill No. 2536, Committee
      Report (April 20, 2015); Senate Research Center Bill Analysis, H.B. 2536;
      H.B. 2536, House Research Organization Bill Analysis (Apr. 29, 2015). We
      confine our analysis to the text adopted by the Legislature. See
      Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881, 887–89 (Tex. App.—
      Houston [1st Dist.] 2015, no pet.). The homeowners also rely on Property
      Code section 21.001, which provides generally for district courts and county
      courts at law to share concurrent jurisdiction in eminent-domain cases, but
      this court has held previously that subsection 25.1032(c)’s specific grant of
      exclusive jurisdiction in Harris County proceedings controls over the general
      provisions of section 21.001. See, e.g., City of Houston v. Boyle, 148 S.W.3d
171, 177–79 (Tex. App.—Houston [1st Dist.] 2004, no pet.); see also Taub
      v. Aquila Sw. Pipeline Corp., 93 S.W.3d 451, 456–59 (Tex. App.—Houston
      [14th Dist.] 2002, no pet.).
                                          9
in civil cases.” By its terms, the exception to the exclusivity of the jurisdiction of

the county civil courts at law embraces only one category of eminent-domain

proceedings: statutory condemnation proceedings in which the condemnor’s bona

fide offer exceeds $200,000. In this category, the Harris County district courts and

county civil courts at law have concurrent jurisdiction. In all other eminent-domain

proceedings—inverse-condemnation proceedings and statutory condemnation

proceedings in which the condemnor’s bona fide offer does not exceed $200,000—

the county civil courts at law maintain exclusive jurisdiction.

      The statute as amended cannot be plausibly read, as the homeowners

suggest, to make all of the “exclusive jurisdiction” bestowed on the county civil

courts at law conditioned on the existence of a bona fide offer made by the

condemnor in an amount under $200,000. That would negate the effect of the

exclusive jurisdiction including proceedings “both statutory and inverse” because

the language relating to “the amount in controversy in a statutory proceeding” will

never apply to an inverse (i.e. non-statutory) proceeding. Instead, the only

interpretation that gives effect to all parts of the statute limits the application of the

“if” clause—whether characterized as a condition of or an exception to the

exclusive jurisdiction vested in Harris County civil courts at law over “eminent

domain proceedings, both statutory and inverse”—to statutory proceedings, as the

plain text requires.


                                           10
       Earlier laws can inform the interpretation that otherwise would be given to

later-enacted laws,17 and the 2015 amendment should be construed “to contain that

permissible meaning which fits most logically and comfortably into the body of

both previously and subsequently enacted law.”18 The original statute vested

exclusive jurisdiction over inverse-condemnation claims filed in Harris County in

the county civil courts at law, and the 2015 amendment did not unequivocally

repeal that provision.19 We conclude that the only fair reading of subsection

25.1032(c) as amended is that the exclusive jurisdiction of the Harris County civil

courts at law in eminent domain proceedings, which applies in circumstances “both

statutory and inverse,” has been modified to carve out an exception for statutory

condemnation proceedings in which the condemnor has made a bona fide offer

exceeding $200,000. Those excepted claims may be filed in a Harris County

district court.



17
       ANTONIN SCALIA & BRYAN A. GARNER, READING LAW 330–31 (2012)
       (explaining presumption against implied repeal).
18
       W. Va. Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 100, 111 S. Ct. 1138, 1148
       (1991) (citing 2 J. SUTHERLAND, STATUTORY CONSTRUCTION § 5201 (3d F.
       Horack ed. 1943)).
19
       See Cole v. State ex rel. Cobolini, 170 S.W. 1036, 1037 (Tex. 1914) (“Laws
       are enacted with a view to their permanence, and it is to be supposed that a
       purpose on the part of the lawmaking body to abrogate them will be given
       unequivocal expression.”).

                                        11
      This interpretation is consistent with the 2015 amendment’s deletion of the

words “regardless of the amount in controversy.” The Harris County civil courts at

law thus maintain their exclusive jurisdiction over all inverse-condemnation claims

and over statutory condemnation proceedings in which the condemnor’s bona fide

offer is no more than $200,000, and the Harris County civil courts at law and the

Harris County district courts have concurrent jurisdiction over statutory

condemnation proceedings in which the condemnor’s bona fide offer is more than

$200,000.20

      B. Statutory takings claims

      The homeowners’ remaining claims are statutory takings claims under

Government Code Chapter 2007, the Private Real Property Rights Preservation

Act.21 In City of Houston v. Guthrie, this court addressed a district court’s subject-

matter jurisdiction in a Harris County case that involved inverse-condemnation




20
      Accord Doan v. TransCanada Keystone Pipeline, LP, 542 S.W.3d 794, 806
      (Tex. App.—Houston [14th Dist.] 2018, no pet.); see also Walker v. State,
      No. 14-17-00710-CV, 2018 WL 3151254, at *3 n.5 (Tex. App.—Houston
      [14th Dist.] June 28, 2018, no pet.) (mem. op.).
21
      The statute is occasionally referenced as the “PRPRPA.” We avoid use of
      that inelegant acronym in this opinion in favor of references to
      “Chapter 2007,” but we note it here for the benefit of legal researchers who
      may use it as a search term.

                                         12
claims and a statutory takings claim under Chapter 2007.22 An action brought

pursuant to Chapter 2007 to determine whether the governmental action of a

political subdivision resulted in a taking is required by the statute to be filed in a

district court in the county in which the affected property is located.23 This court

held in Guthrie that a Harris County district court did not have subject-matter

jurisdiction over the inverse-condemnation claims because the county courts at law

of Harris County had exclusive jurisdiction under subsection 25.1032(c), and

despite the resulting piecemeal litigation, the Chapter 2007 claim only could be

brought in the district court.24

         Although subsection 25.1032(c) was amended in 2015 after Guthrie was

decided, we hold that the statute still specifies exclusive jurisdiction over inverse-

condemnation claims in the Harris County civil county courts of law. Therefore the

result in this case is similar to the outcome in Guthrie: the Harris County district

courts     lack   subject-matter   jurisdiction   over   the   homeowners’   inverse-

condemnation claims, but it does have subject-matter jurisdiction over the

homeowners’ Chapter 2007 claims.


22
         332 S.W.3d 578, 592–93 (Tex. App.—Houston [1st Dist.] 2009, pet.
         denied).
23
         TEX. GOV’T CODE § 2007.021(a).
24
         Guthrie, 332 S.W.3d at 587, 592–93.

                                           13
                                    *      *      *

      The Harris County district courts in these cases lack subject-matter

jurisdiction over the homeowners’ inverse-condemnation claims, and we sustain

the River Authority’s first issue in part. We therefore vacate the district courts’

orders denying the motions to dismiss as to the homeowners’ inverse-

condemnation claims, and we dismiss those claims without prejudice to their

refiling in the Harris County civil courts at law.25

II.   Governmental immunity

      Governmental immunity consists of immunity from liability and immunity

from suit,26 and when applicable it deprives the trial court of subject-matter

jurisdiction over claims against the state or one of its political subdivisions, absent

waiver of immunity by the state.27 In its Rule 91a motions to dismiss, the River

Authority contended that the homeowners failed to plead sufficient facts to

establish a takings claim and thus demonstrate a waiver of governmental

immunity.



25
      Doan, 542 S.W.3d at 806; Kerr v. Harris Cty., 177 S.W.3d 290, 295 (Tex.
      App.—Houston [1st Dist.] 2005, no pet.); see TEX. R. APP. P. 43.2(e).
26
      Tooke v. City of Mexia, 197 S.W.3d 325, 332 (Tex. 2006).
27
      See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 224–25
      (Tex. 2004).

                                           14
       The River Authority attached evidence to its motions to dismiss, and it asked

the trial courts to take judicial notice of “public record data” as adjudicative facts.28

The homeowners objected and moved to strike the River Authority’s evidence. The

trial courts sustained the objections and struck the evidence. On appeal, the River

Authority does not specifically complain that the trial courts excluded evidence.

Instead, it urges us to take judicial notice of the alleged adjudicative facts in our

review of its motion to dismiss.

     A. Standards applicable to Rule 91a motions to dismiss

       We review de novo the merits of a Rule 91a motion.29 Rule 91a’s dismissal

grounds have been analogized to a plea to the jurisdiction, which requires a court

to determine whether a plaintiff’s pleading alleges facts that demonstrate a waiver

of governmental immunity and thus the existence of subject-matter jurisdiction.30

Whether a plaintiff has alleged facts that affirmatively demonstrate the existence of

subject-matter jurisdiction is a question of law that we review de novo. 31 To


28
       TEX. R. EVID. 201.
29
       See City of Dallas v. Sanchez, 494 S.W.3d 722, 724 (Tex. 2016) (per
       curiam); Stallworth v. Ayers, 510 S.W.3d 187, 190 (Tex. App.—Houston
       [1st Dist.] 2016, no pet.).
30
       Sanchez, 494 S.W.3d at 724–25 (applying Rule 91a to subject-matter
       jurisdictional challenge based on pleaded facts, citing Wooley v. Schaffer,
       447 S.W.3d 71, 75 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)).
31
       Id. at 725.
                                           15
determine whether dismissal under Rule 91a is required in these cases, we consider

“whether the pleadings, liberally construed, allege sufficient facts to invoke a

waiver of governmental immunity.”32 We review the jurisdictional challenge

“without delving into the merits of the case.”33

      The River Authority contends that “Texas courts have not expressly ruled on

whether a court may consider facts of which they may or must take judicial notice

in connection with a motion to dismiss under Rule 91a.” It further suggests that

Texas courts “have analogized a Rule 91a motion to dismiss to a Federal

Rule 12(b)(6) motion to dismiss and have noted the applicability of case law

interpreting Rule 12(b)(6) as instructive in addressing a motion under Rule 91a.”

From this premise, the River Authority argues that we “must” take judicial notice

of extensive “adjudicative facts” concerning the circumstances of Hurricane

Harvey. The River Authority’s arguments rely heavily on this proposed evidence.




32
      Id. (citing Miranda, 133 S.W.3d at 226); see HS Tejas, Ltd. v. City of
      Houston, 462 S.W.3d 552, 556 (Tex. App.—Houston [1st Dist.] 2015, no
      pet.).
33
      Bland ISD v. Blue, 34 S.W.3d 547, 554 (Tex. 2000) (“the proper function of
      a dilatory plea does not authorize an inquiry so far into the substance of the
      claims presented that plaintiffs are required to put on their case simply to
      establish jurisdiction”).

                                         16
      Quite to the contrary of the River Authority’s suggestion, our court has

noted the obvious: Rule 91a.6 expressly prohibits the consideration of evidence.34

Under the rule, a “court may not consider evidence in ruling on the motion.”35

Furthermore, a court “must decide the motion based solely on the pleading of the

cause of action, together with any pleading exhibits permitted by Rule 59.”36 The

River Authority’s argument for judicial notice of adjudicative facts in connection

with a Rule 91a motion to dismiss is that some Texas courts in entirely different

circumstances have found cases applying Rule 12(b)(6) instructive,37 and federal

courts can take judicial notice of matters of public record in reviewing a Rule

12(b)(6) motion to dismiss.38 But considering the rule’s plain and contrary text, we

are unpersuaded. The text of Rule 91a expressly prohibits a court’s consideration

of evidence, while the text of Rule 12(b)(6) is silent on that subject.

      Because Rule 91a expressly prohibits a court’s consideration of evidence,

and it expressly requires that the motion to dismiss be decided based solely on the

34
      Dailey v. Thorpe, 445 S.W.3d 785, 790 (Tex. App.—Houston [1st Dist.]
      2014, no pet.); see also Wooley, 447 S.W.3d at 81 (Frost, C.J., concurring)
      (criticizing attachment of evidence to Rule 91a motion to dismiss).
35
      TEX. R. CIV. P. 91a.6.
36
      Id.
37
      E.g., Wooley, 447 S.W.3d at 75–76.
38
      Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011).

                                          17
pleadings, we decline to take judicial notice of the River Authority’s proffered

evidence.

     B. Scope of Chapter 2007 takings claims

       Chapter 2007 provides that a private real-property owner may bring suit to

determine whether the governmental action of a political subdivision “results in a

taking.”39 Relying entirely on legislative history,40 the River Authority argues that

Chapter 2007 “simply does not apply” to the homeowners’ “claims of inverse

condemnation by alleged flooding,” and it only permits challenges against

government entities “for enacting regulations that allegedly infringe on an owner’s

property rights.”


39
       TEX. GOV’T CODE § 2007.021(a).
40
       The River Authority’s supplemental brief quotes a Senate bill analysis to
       argue that the Legislature’s “stated purpose” for Chapter 2007 was “to
       address the fact that ‘[i]n Texas, governmental entities are not required to
       evaluate the effect of their administrative and regulatory actions on
       constitutionally-protected property rights.’” Br. at 4 (quoting Senate
       Research Center, Bill Analysis, Tex. S.B. 14, 74th Leg., R.S. (1995)). The
       legislative history quoted in the brief is not only not part of the statute
       approved by the Legislature, it is not even part of the “purpose” identified in
       the quoted bill analysis, which instead simply reads: “As proposed, C.S.S.B.
       14 sets forth regulations regarding state governmental or political
       subdivision actions regarding private real property.” Senate Research
       Center, Bill Analysis, Tex. S.B. 14, 74th Leg., R.S. (1995). The River
       Authority also argues that a statutory basis for an alleged inverse
       condemnation claim is “notably absent” from Chapter 2007’s legislative
       history. As explained above, the plain text of the statute amply overcomes
       inferences the River Authority would have us draw from the legislative
       history’s silence.
                                          18
      This argument does not withstand scrutiny under the actual text of the

statute, which defines a “taking” more broadly as specified “governmental

actions,” including:

             (A) a governmental action that affects private real property,
      in whole or in part or temporarily or permanently, in a manner that
      requires the governmental entity to compensate the private real
      property owner as provided by the Fifth and Fourteenth Amendments
      to the United States Constitution or Section 17 or 19, Article I, Texas
      Constitution; or

             (B)   a governmental action that:

                   (i)    affects an owner’s private real property that is the
             subject of the governmental action, in whole or in part or
             temporarily or permanently, in a manner that restricts or limits
             the owner’s right to the property that would otherwise exist in
             the absence of the governmental action; and

                    (ii) is the producing cause of a reduction of at least 25
             percent in the market value of the affected private real property,
             determined by comparing the market value of the property as if
             the governmental action is not in effect and the market value of
             the property determined as if the governmental action is in
             effect.41

Among other things, the statute expressly applies to a governmental action “that

imposes a physical invasion . . . of private real property.”42 We therefore reject the

River Authority’s contention that Chapter 2007 applies only to regulatory takings



41
      TEX. GOV’T CODE § 2007.002(5).
42
      Id. § 2007.003(a)(2).

                                         19
and does not apply to physical takings, such as flooding as alleged by the

homeowners.

       Chapter 2007 waives governmental immunity to suit and liability “to the

extent of liability created” by the statute.43 It therefore waives immunity for

“governmental actions” alleged to have caused a constitutional taking or a

reduction of at least 25 percent in the market value of the affected property, 44 both

of which the homeowners have alleged as the basis of their Chapter 2007 claim.

     C. Chapter 2007 constitutional taking (§ 2007.002(5)(A))

       “No person’s property shall be taken, damaged, or destroyed for or applied

to public use without adequate compensation being made, unless by the consent of

such person.”45 For a constitutional takings claim, a claimant must plead that the

governmental entity intentionally performed affirmative acts that resulted in a

physical taking of specific property for public use.46

       In their effort to state takings claims under Chapter 2007, the homeowners

alleged that the River Authority intentionally, knowingly, affirmatively, and

43
       Id. § 2007.004.
44
       See Guthrie, 332 S.W.3d at 588–89; see also Gilliam v. Santa Fe ISD, No.
       02-14-00186-CV, 2016 WL 828055, at *6 (Tex. App.—Houston [1st Dist.]
       Mar. 3, 2016, no pet.) (mem. op.).
45
       TEX. CONST. art. I, § 17(a).
46
       See Kerr, 499 S.W.3d at 799.

                                          20
consciously decided to release water from Lake Conroe. They contend that their

property was inundated, flooded, taken, inversely condemned, and physically

invaded by floodwaters for the greater public good. The homeowners alleged that

these actions, in addition to being constitutional takings, were “government

actions” by the River Authority that affected their private real property “in whole

or in part and temporarily and permanently,” such that compensation is required

under subsection 2007.002(5)(A). They further pleaded that, as a result of the

government actions and the flooding, they were unable to return such that they

were deprived of the use, occupancy, and enjoyment of their homes. The

government actions are alleged to have damaged these homes, requiring repairs

costing hundreds of thousands of dollars and causing permanently diminished

property values.

      The River Authority argued in its motions to dismiss that the homeowners

have not pleaded a taking sufficiently under the Texas Constitution so as to

demonstrate a waiver of governmental immunity. It contends that the homeowners

have not sufficiently pleaded that their properties were intentionally flooded for a

public purpose. And the River Authority argues that the flooding was not a taking

because there was a confluence of water and because the peak release of lake water

was less than its peak inflow.




                                        21
     1. Specificity of intent

        A claimant pleads the necessary intent for a constitutional takings claim by

alleging that the governmental entity knew that a specific act would cause the

resulting identifiable property damage or knew that the specific property damage

was substantially certain to result from the government action.47

        The River Authority argues that to plead viable takings claims, the

homeowners were required, but failed, to allege that it knew its actions would

result in the flooding of each of the homeowners’ specific properties. The River

Authority relies on two decisions of the Supreme Court of Texas, City of Dallas v.

Jennings48 and Harris County Flood Control District v. Kerr.49

        The Jennings case involved a government action to dislodge a clogged sewer

main, which caused another sewage backup and a raw sewage flood in the

claimants’ home.50 The Court concluded that there was “no evidence that the City

knew, when it unclogged the sewer line, that any flooding damage would occur.”51


47
        Id.; Gragg, 151 S.W.3d at 555; City of Dallas v. Jennings, 142 S.W.3d 310,
        313–14 (Tex. 2004).
48
        142 S.W.3d 310 (Tex. 2004).
49
        499 S.W.3d 793 (Tex. 2016).
50
        Jennings, 142 S.W.3d at 312.
51
        Id. at 315.

                                         22
That is a material distinction from this flooding case and the River Authority’s

argument that it had to be aware not only that flooding would result from its action,

but also that specific, identifiable properties would be impacted. Thus Jennings

provides no direct support to the River Authority’s argument, other than inferences

that might be drawn from the opinion’s articulation of general principles that “if

the government knows that specific damage is substantially certain to result from

its conduct, then takings liability may arise even when the government did not

particularly desire the property to be damaged,” and a taking may occur “when a

governmental entity is aware that its action will necessarily cause physical damage

to certain private property, and yet determines that the benefit to the public

outweighs the harm caused to that property.”52

      Kerr involved flooding, but it is also factually distinguishable. The damage

alleged in that case did not result from an intentional release of water, but instead

from the approval of private development without full implementation of a

previously approved flood-control plan.53 The Court recited the general principle

that the takings claimants must prove the government “intentionally took or

damaged their property for public use, or was substantially certain that would be



52
      Id. at 314 (emphases supplied).
53
      Kerr, 499 S.W.3d at 795.

                                         23
the result.”54 The outcome in Kerr turned, in part, on the Court’s observations that

no flooding ever was intended by the governmental entity, the only affirmative

conduct alleged to have caused flooding was the approval of private development,

and the particular properties at issue were not intended to be used as part of a

flood-control plan as detention ponds, drainage easements, or the like.55 The Court

did quote Tarrant Regional Water District v. Gragg56 for the general principle that

requisite intent for a takings claim is present “when a governmental entity knows

that a specific act is causing identifiable harm or knows that the harm is

substantially certain to result.”57

      Gragg was a case that bore more factual similarities to this case than

Jennings or Kerr, because it involved flooding resulting from the government’s

intentional release of water from a reservoir.58 In that case, a water district built a

reservoir to supply water; it was not constructed to control floods.59 When heavy


54
      Id. at 799 (quoting City of Keller v. Wilson, 168 S.W.3d 802, 808 (Tex.
      2005)).
55
      Id. at 807.
56
      151 S.W.3d 546 (Tex. 2004).
57
      Kerr, 499 S.W.3d at 799 (quoting Gragg, 151 S.W.3d at 555).
58
      Gragg, 151 S.W.3d at 550.
59
      Id.

                                          24
rains would prompt the water district to release water, recurring floods resulted that

were different from the flooding that occurred before the construction of the

reservoir. The Supreme Court held that the record supported the trial court’s

findings that the resulting damage experienced by the takings claimant “was the

inevitable result of the reservoir’s construction and of its operation as intended.”60

      None of Jennings, Gragg, or Kerr squarely address the River Authority’s

contention that for it to have committed a taking, it had to have intended or known

that the flooding of particular homeowners’ specific properties would be the

substantially certain result of its release of water. The United States Supreme Court

evidently considers this an open question under federal takings law, since it

expressly declined to address the matter in its recent opinion in Arkansas Game

and Fish Commission.61 Yet even assuming that this was the homeowners’

pleading burden, we conclude that they satisfied it for purposes of surviving a

Rule 91a motion to dismiss.

      The homeowners specifically alleged that the River Authority “intentionally,

knowingly, affirmatively, and consciously flooded” their particular properties,

60
      Id. at 555.
61
      See Ark. Game & Fish Comm’n v. United States, 568 U.S. 23, 37–38, 133 S.
      Ct. 511, 522 (2012) (noting, but declining to address, argument that “damage
      to downstream property, however foreseeable, is collateral or incidental; it is
      not aimed at any particular landowner and therefore does not qualify as an
      occupation compensable under the Takings Clause”).

                                          25
identified by street addresses. The River Authority characterizes these allegations

as conclusory “threadbare recitals” of the elements of a takings claim, but we

cannot agree. Among other allegations, the homeowners contend that the River

Authority was aware that water releases from Lake Conroe in 1994, 1998, 2001,

2002, 2015, and 2016 (and perhaps other years) caused or exacerbated downstream

flooding in parts of Kingwood and Humble. The homeowners alleged that the

River Authority was aware of information relating to these recurrent and

intermittent floods, including the water levels, water volumes, flow or release rates

out of Lake Conroe, flow or release rates in the West Fork below the dam and in

connected streams and tributaries, and elevations and topography of the

downstream land. Moreover, the homeowners also alleged that the River Authority

knew which downstream properties had flooded as a result of the prior releases

from the lake. Based on this and other information, the homeowners alleged that

the River Authority knew, or was substantially certain, that its release of water

from Lake Conroe in late August and early September 2017 would harm their

particular properties by flooding them or by exacerbating the effects of the flood.

      Liberally construing the homeowners’ pleadings, as we must, we conclude

that they included sufficient facts to allege the River Authority’s release of water

from Lake Conroe was intended to, or was known to be substantially certain to,

result in the flooding or exacerbated flooding of each of the homeowners’ specific


                                         26
properties. The same pleadings are also sufficient to overcome the River

Authority’s objection that only recurring flooding, as opposed to a single flood

event, can support a takings claim. To the extent this is the law, 62 the pleadings

include sufficient facts to allege previous flooding that would have made the River

Authority aware that its release of water from Lake Conroe subjected the

homeowners’ particular properties to damage from flooding or exacerbated

flooding.

     2. Taking

       A taking occurs when the government physically appropriates or invades

private property or unreasonably interferes with the property owner’s right to use


62
       The River Authority relies on Toomey v. Texas Department of
       Transportation for the proposition that “[w]hile nonrecurrent flooding may
       cause damage, a single flood event does not generally rise to the level of a
       taking.” No. 01-05-00749-CV, 2007 WL 1153035, at *4 (Tex. App.—
       Houston [1st Dist.] Apr. 19, 2007, no pet.) (mem. op.) (citing Gragg, 151
S.W.3d at 555). We note that Gragg did not purport to draw a bright-line
       rule requiring proof of recurrence for all takings claims based on flooding,
       and there is substantial basis for questioning the validity of such a rule. See,
       e.g., Richard A. Epstein, Is It a Taking When the Government Floods Your
       House? (June 22, 2018), available at http://fedsoc.org/events/is-it-a-taking-
       when-the-government-floods-your-house (last visited Nov. 20, 2018); Ilya
       Somin, Is federal government flooding of Houston homes a taking? VOLOKH
       CONSPIRACY           (Oct.         31,       2017),         available         at
       http://www.washingtonpost.com/news/volokh-conspiracy/wp/2017/10/31/is-
       federal-government-flooding-of-houston-homes-a-taking           (last    visited
       Nov. 20, 2018) (“It makes little sense to claim that a one-time flood can
       never be a taking regardless of how deliberate it was or how much damage it
       inflicts.”).

                                          27
and enjoy it.63 A takings claimant must plead and prove that the government’s

intentional acts were the proximate cause of the taking or damaging of the

property.64

      The River Authority argues that the homeowners have not adequately

pleaded a taking. It contends that the homeowners have alleged only in conclusory

fashion that the release of water from Lake Conroe was the proximate cause of

their damages. The River Authority further suggests the pleadings are deficient

because the homeowners’ properties were affected by a confluence of water that

included rainfall, because the peak release of water from Lake Conroe was less

than its peak inflow, and because the water was released directly into the West

Fork of the San Jacinto River, rather than directly onto their property.

      Once again we cannot agree with the River Authority’s characterization of

the homeowners’ extensive and detailed factual allegations as conclusory. The

theory of causation is straightforward: in the middle of a hurricane, the River

Authority released water from Lake Conroe, causing the foreseeable flooding (or

exacerbation of flooding) of specific homes downstream. That theory of a takings




63
      Gragg, 151 S.W.3d at 554.
64
      Hearts Bluff Game Ranch, Inc. v. State, 381 S.W.3d 468, 483–84 (Tex.
      2012).

                                          28
claim has been recognized by the Supreme Court.65 In support of this theory, the

homeowners alleged that their property was damaged when the flooding reached

their property, and it would not have flooded but for the water released by the

River Authority. In particular, they alleged that their property would not have

flooded under natural conditions. In the alternative, they alleged that the flooding

they experienced was far worse than it would have been under natural conditions.

The homeowners also alleged that due to the acts of the River Authority, the

flooding arrived more quickly and with less warning than otherwise would have

occurred. When the floodwaters did arrive, the homeowners alleged that they

arrived with more force and velocity, and with higher flow rates, than otherwise

would have occurred under natural conditions. As a result, the homeowners alleged

that the flooding at their property was deeper than otherwise would have occurred,

and it lasted for a longer period of time.

      Relying heavily on evidence that has no bearing on a court’s consideration

of a Rule 91a motion to dismiss, the River Authority argues that the flooding

resulted from a confluence of water from multiple sources and therefore cannot

constitute a taking. To the extent this argument depends on extrinsic evidence,

such as the suggestion that peak inflow into Lake Conroe exceeded peak outflow,

we may not consider it.

65
      See Gragg, 151 S.W.3d at 551–55.

                                             29
      To the extent the River Authority’s argument is confined to the pleadings

and depends on Wickham v. San Jacinto River Authority66 for the proposition that a

takings claim is precluded by the allegation that the water was released into the

West Fork of the San Jacinto River and became mixed with water from other

sources before flooding the homeowners’ properties, we are not persuaded.

Wickham is inconsistent in this regard with the later-decided Gragg case, which

affirmed a takings judgment despite evidence that a water district released lake

water directly into a river during heavy rains and the water traveled about eight

miles downstream before causing flood damage.67

      The River Authority argues that Kerr shields it from takings liability because

the flooding was the result of a “confluence of particular circumstances” that

included other water sources that may have impacted the flooding.68 Kerr,

however, arose from a substantially dissimilar factual scenario and involved

“whether governmental entities that engage in flood-control efforts are liable to

homeowners who suffer flood damage, on the theory that the governments effected

a taking of the homeowners’ property by approving private development without

66
      979 S.W.2d 876 (Tex. App.—Beaumont 1998, pet. denied).
67
      Gragg, 151 S.W.3d at 550, 554–55; see also Ark. Game & Fish Comm’n,
568 U.S. at 27–28, 133 S. Ct. at 515–16 (holding that property owner 115
      miles downstream from dam could maintain federal takings claim).
68
      See Kerr, 499 S.W.3d at 799, 807.

                                        30
fully implementing a previously approved flood-control plan.”69 The dissimilar

“attenuated” and “confluence of particular circumstances” in Kerr, with the only

affirmative conduct allegedly causing the flooding being the approval of private

development, and its explicit distinction of an intentional act that causes flooding,

do not foreclose the homeowners’ takings claims as a matter of law.70

     3. Public use

       The River Authority also contends that the homeowners failed to sufficiently

plead the public-use element of their takings claims.71 A taking is for public use if

it is necessary to advance or achieve the intended public use.72 The basis for

requiring adequate compensation for a taking is that the government should not

“‘forc[e] some people alone to bear public burdens which, in all fairness and

justice, should be borne by the public as a whole.’”73

       Regarding the public-use element, the homeowners alleged that in the face

of Hurricane Harvey and other circumstances, the River Authority faced a choice.


69
       Id. at 795.
70
       Id. at 806–07.
71
       See City of San Antonio v. Pollock, 284 S.W.3d 809, 820 (Tex. 2009).
72
       Clear Lake City Water Auth. v. Clear Lake Country Club, L.P., 340 S.W.3d
27, 34 (Tex. App.—Houston [1st Dist.] 2011, no pet.).
73
       Steele v. City of Houston, 603 S.W.2d 786, 789 (Tex. 1980) (quoting
       Armstrong v. United States, 364 U.S. 40, 49, 80 S. Ct. 1563, 1569 (1960)).
                                         31
The River Authority could do nothing as the water level rose and accept all the

associated risks. Or it could release floodwaters that it knew would cause

“devastating flooding downstream” with “catastrophic consequences.” The River

Authority “chose the latter option and intentionally, knowingly, affirmatively and

consciously inundated, flooded, took, inversely condemned and sacrificed” the

homeowners’ property for the greater public good.

      The homeowners also alleged that the River Authority’s intentional,

knowing, affirmative, and conscious acts, conduct, and decisions were done for

public use. They alleged that the River Authority’s management and operation of

the lake, dam, and related infrastructure, combined with its release of water

between late August and early September 2017, was done for public use because

the governmental actions protected the stability and integrity of the dam, its

earthen embankment, and other infrastructure; ensured that the lake would

continue to be available for use as a reservoir for critical freshwater storage and for

recreational activities and sporting uses like boating and fishing once the storm and

its effects had passed; protected and spared homes and other properties on the lake

and upstream from flooding; minimized the danger to the public by keeping docks,

bulkheads, small islands, and other structures unsubmerged for as long as possible;

minimized the danger to the public associated with electrical outlets and equipment

coming into contact with water; and enabled the lake, adjacent parks, and adjacent


                                          32
roads to reopen and become fully operational as quickly as possible for the public’s

benefit.

      The River Authority asserts that the release of water from Lake Conroe

during Hurricane Harvey was not for a public purpose because, as noted in

Wickham, its government-mandated powers do not include functioning as a flood

control facility.74 Gragg, however, refutes this argument. In that case, the water

district’s function was similar.75 Nevertheless, the Supreme Court held that the

evidence supported the findings that the extensive damage the takings claimant

experienced was “the inevitable result of the reservoir’s construction and of its

operation as intended.”76

      The River Authority also relies on Texas Highway Department v. Weber,

which involved the unintended and negligent burning of the takings claimant’s hay



74
      Wickham, 979 S.W.2d at 878 (“It is undisputed that Lake Conroe functions
      as a water storage reservoir for the City of Houston, other residential areas,
      and a variety of surrounding business enterprises. Neither Lake Conroe nor
      its Dam was designed to function as a flood control facility, but simply
      exists to maintain a level of water so as to supply its customers with a
      previously contracted amount of water.”).
75
      Gragg, 151 S.W.3d at 550 (“The reservoir was not constructed to control
      floods but to supply water. Consistent with its intended function, the District
      keeps the reservoir as full as possible at a level only two feet below the
      overflow point.”).
76
      Id. at 555.

                                         33
crop that could not have been done for any conceivable public use,77 but that case

is not comparable to the homeowners’ claim of intentional flooding of their

properties to avoid flood damage to the dam, the lake’s infrastructure, and

properties on the lake and upstream.78 Finally, we note that the River Authority

admits in its brief that it “released water from the dam on Lake Conroe in order to

prevent a failure of the dam due to substantial inflow resulting from Hurricane

Harvey.”

      We conclude that the homeowners have sufficiently pleaded the public-use

element of their constitutional takings claims. The same allegations also

sufficiently support the homeowners’ constitutional takings claims for an

“inundation, flood, flowage or drainage easement over their property,” or a partial

taking.79




77
      219 S.W.2d 70, 70–71 (Tex. 1949).
78
      See City of El Paso v. Mazie’s, L.P., 408 S.W.3d 13, 24–25 (Tex. App.—
      El Paso 2012, pet. denied) (finding sufficient the allegation that “the City
      constructed a diversion dam and drainage system for the purpose of
      diverting floodwaters from affluent residential neighborhoods into a
      drainage system that inevitably caused flooding of downstream properties”).
79
      See Hubler v. City of Corpus Christi, 564 S.W.2d 816, 821 (Tex. Civ.
      App.—Corpus Christi 1978, writ ref’d n.r.e.).

                                        34
      We hold that the homeowners have sufficiently pleaded their constitutional

takings claims.80 Having done so, they also sufficiently pleaded a statutory takings

claim under subsection 2007.002(5)(A) and thus pleaded a waiver of governmental

immunity under Chapter 2007.81

D.    Chapter 2007 market-value reduction (§ 2007.002(5)(B))

      The homeowners also contend that their factual allegations establish their

statutory takings claims that the River Authority’s actions affected their private

real property by restricting or limiting their rights to their property, 82 and that such

actions were the producing cause of a reduction of at least 25 percent in the market

value of the affected homes because of the floodwater damage and the diminution

in value as a result of the flood stigma and the risk of flooding caused by future

releases of lake water by the River Authority.83 These allegations, coupled with the

homeowners’ other takings allegations, sufficiently state statutory takings claims




80
      See City of Socorro v. Campos, 510 S.W.3d 121, 133–34 (Tex. App.—El
      Paso 2016, pet. denied).
81
      See Guthrie, 332 S.W.3d at 589–90.
82
      TEX. GOV’T CODE § 2007.002(5)(B)(i).
83
      Id. § 2007.002(5)(B)(ii).

                                           35
under subsection 2007.002(5)(B).84 We therefore overrule the River Authority’s

challenge to the homeowners’ Chapter 2007 statutory takings claims.

                                   Conclusion

      We vacate the district courts’ orders denying the River Authority’s motions

to dismiss as to the homeowners’ inverse-condemnation claims, which we dismiss

without prejudice because the trial courts lack subject-matter jurisdiction over

them. We affirm the trial courts’ denials of the River Authority’s motions to

dismiss as to the homeowners’ Chapter 2007 statutory takings claims.




                                             Michael Massengale
                                             Justice

Panel consists of Justices Jennings, Higley, and Massengale.




84
      See Guthrie, 332 S.W.3d at 590.
                                        36